DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catford (8727360). Catford discloses a trailer comprising: 
a trailer in a transport arrangement (see figure 1), the trailer including: 
a frame (16,60) having first side and second sides, 
an axle (90) supporting a plurality of wheels (20), 
a first biasing member (80,82) connected to the frame and the axle (through member 50) rotatably mounted to the axle, and 
a second biasing member (80,82) connected to the frame and the axle (through member 50) rotatably mounted to the axle, 

Regarding claim 10, wherein the axle pin group further includes a bracket (26) secured to the frame, a first hydraulic cylinder (28) and a second hydraulic cylinder (28) connected to the bracket, the first axle pin interconnected to the first hydraulic cylinder (through the linkage 32), the first hydraulic cylinder controlling movement of the first axle pin and the second axle pin interconnected to the second hydraulic cylinder, the second hydraulic cylinder controlling movement of the second axle pin (one can say that both the hydraulic cylinders raise both the axle pins, as both the hydraulic cylinders are interconnected to each other to raise and lower the frame).
Regarding claim 17, wherein during the step of retracting the first and second axle pins, the axle remains stationary (as the frame and body 12 is what is lowered and raised).

    PNG
    media_image1.png
    543
    525
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated over Moe (US 2008/0000660). Moe discloses a trailer comprising: 
a frame (50) having opposing first and second sides, 
an axle (250) supporting a plurality of wheels, 
a first leaf spring (240) connected to the frame and the axle rotatably mounted to the first leaf spring; and 
a second leaf spring (240a) connected to the frame and the axle rotatably mounted to the second leaf spring, 
an axle pin group including: 
a bracket secured to the frame (see marked figure 3 below), 
first and second power jacks (220a,220b, Para 0035) connected to the bracket,
 a first axle pin (210a) interconnected to the first hydraulic cylinder, the first hydraulic cylinder controlling movement of the first axle pin, and 
a second axle pin (210b) interconnected to the second hydraulic cylinder, the second hydraulic cylinder controlling movement of the second axle pin; the first and second axle pins configured and arranged to selectively restrict vertical movement of the frame (as the pins need to be actuated by the hydraulic cylinder for them to move); 
wherein movement of the first axle pin and the second axle pin collectively allow for vertical movement of the frame with respect to the axle.
Moe only discloses that the power jacks (220a,220b) can be exchanged for hydraulic cylinders (see Para 0035). However, it would have been obvious for one of ordinary skill in the art to modify Moe 
Regarding claim 3, wherein the first and second axle pins are linearly aligned (see figure 3).
Regarding claim 4, further comprising a rod (cylinder piston or rod, see figure below) extending from the first hydraulic cylinder, the rod being interconnected to the first axle pin with a link.
Regarding claim 5, wherein the first axle pin is offset with respect to the rod (see figure 3 which is presented below).
Regarding claims 6 and 8, wherein the brackets seen in figure 4 can be seen as a support block supporting and coming into contact the first leaf spring (240, figure 4 only shows the leaf spring 240A, however, the other side of the trailer is similar to what is shown in figure 4, wherein the other side contains the first leaf spring 240) against the first axle pin (210A).
Regarding claim 7, wherein movement of the first axle pin and the second axle pin collectively allow for vertical movement the axle with respect to the frame (as the frame is raised and lowered and the axle contributes to that vertical movement).

    PNG
    media_image2.png
    361
    518
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TONY H WINNER/               Primary Examiner, Art Unit 3611